SUPREME COURT OF MISSOURI
                                          en banc
IN THE INTEREST OF:                              )                         Opinion issued August 13, 2019
D.C.M., A MINOR,                                 )
                                                 )
               Appellant,                        )
                                                 )
v.                                               )                          No. SC97595
                                                 )
PEMISCOT COUNTY                                  )
JUVENILE OFFICE,                                 )
                                                 )
               Respondent.                       )


        APPEAL FROM THE CIRCUIT COURT OF PEMISCOT COUNTY
                  The Honorable W. Keith Currie, Judge

       D.C.M. appeals a judgment of the circuit court finding he committed an act that, if

committed by an adult, would have constituted the felony of making a terrorist threat in

the second degree in violation of section 574.120. 1 Evidence adduced at the adjudication

hearing demonstrated D.C.M. was sitting in the school cafeteria talking to another

student, Jonathan, 2 when D.C.M. stated he felt like “blowing the school up” or wanted to

see how it feels to “shoot the school up.”




1
  D.C.M. was subject to the jurisdiction of the circuit court pursuant to section 211.031.1(3). All
statutory references are to RSMo 2016, unless otherwise specified.
2
  This opinion refers to students by their first names for confidentiality purposes.
       D.C.M. argues his attorney (“Counsel”) was ineffective in representing him in the

juvenile proceeding by failing to investigate and call Jonathan to testify at the

adjudication hearing. He also argues the circuit court abused its discretion in denying

Counsel’s request for a continuance to subpoena Jonathan. Finally, he argues the circuit

court lacked sufficient evidence to conclude beyond a reasonable doubt that he

committed an act that, if committed by an adult, would have constituted the felony of

making a terrorist threat in the second degree.

       The circuit court did not abuse its discretion in denying Counsel’s request for a

continuance, and, further, when viewed in the light most favorable to the judgment, there

was sufficient evidence for the circuit court to find beyond a reasonable doubt that

D.C.M. committed an act, which, if committed by an adult, would have constituted the

felony of making a terrorist threat in the second degree. The record is insufficient,

however, to determine whether Counsel was ineffective. As a result, these claims cannot

be addressed on direct appeal. The case is remanded to the circuit court for an

evidentiary hearing to determine whether Counsel was ineffective. In all other aspects,

the judgment is affirmed.

                                        Background

       D.C.M. was a 16-year-old high school student with autism, when the juvenile

officer in Pemiscot County filed a petition against him. The petition alleged he had

committed an act that, if committed by an adult, would have constituted the felony of

making a terrorist threat in the second degree, and, as a result, he was subject to the

jurisdiction of the juvenile division. Evidence adduced at the adjudication hearing

                                              2
demonstrated that D.C.M. was sitting in the high school cafeteria when another student,

Tamara, overheard D.C.M. tell a classmate, Jonathan, “I feel like blowing the school up.”

A student named Zachary testified he heard D.C.M. say that “he wanted to see how it

feels like to blow up the school and wanted – shooting up the school.” Zachary further

testified, “He said that he might do it tomorrow, the day – same day at – He said he’s

going to do it tomorrow.” After hearing D.C.M.’s comments, Tamara left the cafeteria

and told the school principal. The principal called the police, and the staff isolated

D.C.M in a classroom until law enforcement officers arrived. Officers then took D.C.M.

to the juvenile office.

       Police interviewed D.C.M., who denied making any threatening statements and

said he was only joking. Police also interviewed Jonathan. The police report provided,

“Jonathan stated that he did not recall [D.C.M.] making any threats or statements but that

he didn’t doubt it. [Jonathan] stated that [D.C.M.] has made racial comments towards

other students but that he had not heard [D.C.M.] make any statements.”

       The juvenile officer filed a petition, and an adjudication hearing was held 12 days

later. The juvenile officer called seven witnesses: four students, a police officer, and two

school principals. Two witnesses, Tamara and Zachary, testified they heard D.C.M.

make the threatening statements. D.C.M. testified he did not make any threatening

statements and said the other witnesses were lying. Counsel then requested a continuance

to subpoena Jonathan as well as two other students, Joshua and Marcus, who were also

sitting at the table with D.C.M. The juvenile officer objected, asserting Counsel had

access to the police report that named all of the witnesses and, therefore, had a sufficient

                                              3
opportunity to obtain the witnesses’ presence at the hearing. The circuit court denied the

request.

       Based on the evidence presented at the adjudication hearing, the circuit court

continued jurisdiction over D.C.M. and placed him in the custody of the division of youth

services for an indefinite term. D.C.M. appeals. 3

                                            Analysis

                                          I. Mootness

       D.C.M. turned 18 and was released from supervision approximately one month

before the case was argued and submitted. As a result, this Court must examine whether

this appeal is now moot. 4

       Because “[m]ootness implicates the justiciability of a controversy and is a

threshold issue to appellate review,” this Court must consider, either on a party’s motion

or acting sua sponte, whether an appeal is moot. Mo. Municipal League v. State, 465
S.W.3d 904, 906 (Mo. banc 2015) (alteration in original) (quoting LeBeau v. Comm’rs of

Franklin Cty, 459 S.W.3d 436, 438 (Mo. banc 2015)). “When an event occurs that

makes a court’s decision unnecessary or makes granting effectual relief by the court

impossible, the case is moot and generally should be dismissed.” State ex rel. Griffith v.

Precythe, 574 S.W.3d 761, 763 (Mo. banc 2019). “A case is moot when the question

presented for decision seeks a judgment upon some matter which, if the judgment was



3
 After an opinion by the court of appeals, this Court granted transfer. Mo. Const. art. V, sec. 10.
4
 This Court issued an order requesting supplemental briefing from both parties showing cause
why the appeal is not moot.
                                                 4
rendered, would not have any practical effect upon any then existing controversy.” State

ex rel. Gardner v. Boyer, 561 S.W.3d 389, 394 (Mo. banc 2018) (quoting State ex rel.

Hawley v. Heagney, 523 S.W.3d 447, 450 (Mo. banc 2017)). If a case is moot, this Court

can exercise its discretion to decide the case on the merits if one of two narrow

exceptions to the mootness doctrine exist: “(1) when a case becomes moot after

submission and argument; and (2) when the issue raised is one of general public interest

and importance, recurring in nature, and will otherwise evade appellate review.” State ex

rel. Peters-Baker v. Round, 561 S.W.3d 380, 384-85 (Mo. banc 2018) (citations

omitted). 5

       Both D.C.M. and the State argue a decision by this Court would impact D.C.M

and urge this Court to decide this case on its merits. While D.C.M. recently turned 18

and has since been released from supervision, a record of his adjudication would remain.

Juvenile records for offenses that would be felonies if committed by an adult are open to

the public to the extent criminal proceeding records are open to the public. Section

211.321.2(2). The offense of making a terrorist threat in the second degree is such a

felony. See section 574.120. 6 The question whether an appeal of a case in which a




5
  Because this case is not moot, as explained below, these exceptions are inapplicable here.
6
  Further, D.C.M. may have a duty to disclose his adjudication on various applications in the
future. For instance, the military considers an applicant’s juvenile record when determining an
applicant’s fitness, see 32 C.F.R. § 96.1, et seq. (2016), and the character and fitness
requirements for admission to the bar of this state require disclosure of juvenile matters.
Character & Fitness Update Application,
https://www.mble.org/browseprintform.action?formId=82 (last visited Aug. 12, 2019).
                                                5
juvenile has been released from supervision implicates the mootness doctrine is one of

first impression for this Court. 7

        In a case factually analogous to the one here, but in a criminal context, this Court

addressed the merits of an adult’s appeal of his conviction despite that he had been

pardoned. State v. Jacobson, 152 S.W.2d 1061, 1064 (Mo. 1941). Although the pardon

allowed him not to serve his sentence, the appeal was not moot because the underlying

conviction remained on his record. Id. Jacobson emphasized that an individual should

have the opportunity “to remove the discredit and stigma flowing from the judgment of

conviction.” Id. Further, if convicted of another crime in the future, Jacobson recognized

the defendant would be subject to greater penalties due to his prior conviction. Id. As a

result, this Court concluded the case was not moot because there was “still a substantial

element of controversy existing.” Id.

       As in Jacobson, D.C.M. should be given the opportunity to remove the discredit

and stigma associated with his record of adjudication. Even though D.C.M. has been



7
  Although this issue has not been considered by this Court, the court of appeals has addressed
whether juvenile appeals were moot. See In re S.B.A., 530 S.W.3d 615, 621-22 (Mo. App. 2017)
(finding an exception to the mootness doctrine because there was a movement to make more
juvenile records public and the record could have “other lifelong consequences and stigma”); In
re N.R.W., 482 S.W.3d 473, 475 (Mo. App. 2016) (finding appeal was not moot when juvenile
was adjudicated delinquent for an offense that would have been considered a felony if committed
by an adult); T.S.G. v. Juvenile Officer, 322 S.W.3d 145, 148 (Mo. App. 2010) (finding an
exception to the mootness doctrine where juvenile was initially adjudged to have committed
sexual misconduct because of the “movement to make more juvenile records public”). But in
S.B.A. and T.S.G., the court of appeals relied on the so-called “significant collateral
consequences” exception to the mootness doctrine, an exception not recognized by this Court.
S.B.A, 530 S.W.3d at 621-22; T.S.G., 322 S.W.3d at 148. In N.R.W., the court found the case
was not moot, as the collateral consequences the juvenile would suffer as a result of his prior
adjudication constituted an existing controversy. 482 S.W.3d at 475.
                                              6
released from supervision, his conduct would have constituted a felony had he been an

adult at the time he committed the act. If D.C.M. is tried in the future for a criminal

offense, evidence of this prior juvenile adjudication could be introduced. See S.B.A., 530
S.W.3d at 620. For these reasons, this case is not moot, as addressing this appeal would

have a practical effect on an existing controversy. See Gardner, 561 S.W.3d at 394.

Accordingly, this Court will review the merits of the appeal.

                          II. Ineffective Assistance of Counsel

       D.C.M. argues that he had a due process right to the effective assistance of counsel

in his juvenile proceeding and that Counsel violated this right when he failed to

investigate and call Jonathan to testify, as well as when Counsel elicited and failed to

object to certain testimony. The State recognizes juveniles have a due process right to

effective assistance of counsel under Missouri law but argues D.C.M. cannot raise these

claims on direct appeal and, even if he could raise these claims, Counsel did not provide

ineffective assistance. The issue of what procedure should be followed when reviewing

ineffective assistance of counsel claims in juvenile cases is a question of law that receives

de novo review. See Grado v. State, 559 S.W.3d 888, 895 (Mo. banc 2018).

       It is well-established that a child has a right to counsel at a delinquency proceeding

pursuant to the Due Process Clause of the Fourteenth Amendment to the United States

Constitution. In re Gault, 387 U.S. 1, 36 (1967), overruled on other grounds by Allen v.

Illinois, 478 U.S. 364, 372-73 (2008); see also Rule 115.02 (“In any proceeding under

subsection 1 of section 211.031, RSMo, the court shall appoint counsel for the juvenile

when necessary to assure a full and fair hearing.”). This right to counsel implies that

                                             7
counsel must be effective. Gault, 387 U.S. at 30; In re R.G., 495 S.W.2d 399, 403 (Mo.

1973). The due process right to counsel “would be hollow were there no accompanying

requirement counsel be effective.” Grado, 559 S.W.3d at 896.

       Despite the right to effective assistance of counsel, no statute or case from this

Court provides a mechanism for a committed juvenile to raise an ineffective assistance of

counsel claim. D.C.M. encourages this Court to address the claims on direct appeal. The

State, on the other hand, argues direct appeal is a “suboptimal path” for juveniles to raise

ineffective assistance claims, suggesting the legislature should adopt a statutory

procedure or this Court should adopt a rule setting forth a procedure.

       When deciding whether claims for ineffective assistance of counsel can be

addressed on direct appeal, the pertinent question is whether the record is sufficient to

address the claim. Considering the sufficiency of the record when determining whether

ineffective assistance of counsel claims can be addressed on direct appeal is consistent

with the approach taken by this Court in termination of parental rights and sexually

violent predator cases. See In re Adoption of C.M.B.R., 332 S.W.3d 793, 820 n.22 (Mo.

banc 2011) (clarifying that ineffective assistance of counsel claims could be addressed on

direct appeal when such claims could be sufficiently evaluated on the record), overruled

on other grounds by S.S.S. v. C.V.S., 529 S.W.3d 811, 816 n.3 (Mo. banc 2017); Grado,
559 S.W.3d at 897 (addressing claim of ineffective assistance of counsel in a sexually

violent predator proceeding when all claims “involve[d] counsel’s actions at trial, and

[were] evident on the record”). In accordance with this precedent, this Court will review



                                              8
the record and, if the record is sufficient, address D.C.M.’s ineffective assistance of

counsel claims on direct appeal. 8

       A claim of ineffective assistance of counsel typically cannot be addressed on

direct appeal, however, when “issues are likely to arise regarding ... counsel’s failure to

adequately investigate or prepare for trial, or counsel’s failure to pursue defenses or

witnesses.” Grado, 559 S.W.3d at 897 (quoting In re Carmody, 653 N.E.2d 977, 985 (Ill.

App. 1995)). In each of these scenarios, the record is likely to be incomplete with respect

to the claim of ineffective assistance.

       D.C.M. alleges Counsel was ineffective for failing to investigate and call Jonathan

to testify. The record is clear Jonathan was sitting next to and talking with D.C.M. when

D.C.M. allegedly made the threatening statement. Despite having access to the police

report detailing Jonathan’s interview with the police, Counsel called no witnesses other

than D.C.M. and was unaware that Jonathan was a potential witness until the day of the

hearing, indicating Counsel failed to consider the police report. When asking for a




8
 Several states have addressed claims of ineffective assistance of counsel in a juvenile hearing
on direct appeal when the record is sufficient. See In re N.A.D., 338 P.3d 226, 229 (Utah App.
2014); In re C.W.N., 742 S.E.2d 583, 585-88 (N.C. 2013); Commonwealth v. Ogden O., 864
N.E.2d 13, 19-21 (Mass. 2007); State v. A.N.J., 225 P.3d 956, 965-67 (Wash. 2010); In re Parris,
W., 770 A.2d 202, 205-13 (Md. 2001); In re Maricopa Cty. Juvenile Action No. JV-511576, 925
P.2d 745, 747-48 (Ariz. App. 1996). Other states have declined to address juveniles’ ineffective
assistance of counsel claims on direct appeal when the record is insufficient. See In re Alonzo
O., 40 N.E.3d 1228, 1234 (Ill. App. 2015); In re D.C., 705 S.E.2d 313, 314 (Ga. App. 2011);
State v. Megan S., 671 S.E.2d 734, 739 (W. Va. 2008); In re Robert P., 791 N.Y.S.2d 614, 615
(N.Y. App. Div. 2005).



                                               9
continuance to subpoena Jonathan as well as two other students sitting at the table with

D.C.M., Joshua and Marcus, Counsel stated:

       Your Honor, [D.C.M] has provided names of a Joshua [], a Jonathan [] and
       a Marcus somebody that was at his table, and I wasn’t provided that
       information and wasn’t provided any opportunity, if I could, to subpoena
       these people to testify. I would like to have some opportunity to have them
       present, Your Honor, since he’s denied the fact that [Zachary] was – was not
       at his table, but he does testify that a Joshua [], a Jonathan [], and a Marcus
       or Demetrius or whoever – whatever his name was, was also at the table.

       The record is silent, however, regarding what Jonathan’s testimony would have

been or whether Jonathan was able to be located by D.C.M.’s attorney. While the police

report provides some indication as to what Jonathan’s testimony might have been,

Jonathan’s statements were not under oath, and the report is not a substitute for sworn

testimony in court. Had Jonathan been located, his testimony could have unequivocally

supported D.C.M.’s defense, as the police report indicated that Jonathan did not hear

D.C.M. make a threatening statement. But it is also possible Jonathan’s testimony could

have cast doubt on D.C.M.’s defense, as the police report further reflects Jonathan stated

he “wouldn’t doubt” D.C.M. made threatening statements.

       Jonathan also told police he was aware D.C.M. had made racial comments toward

other students. This statement directly conflicts with D.C.M.’s testimony that he never

made racial comments and would not be beneficial to D.C.M. “If a potential witness’s

testimony would not unqualifiedly support a defendant, the failure to call such a witness




                                             10
does not constitute ineffective assistance.” Worthington v. State, 166 S.W.3d 566, 577

(Mo. banc 2005). 9

       Unlike in Grado, in which the claim involved the counsel’s failure to object to

evidence and was evident on the record, 559 S.W.3d at 897, the record is incomplete with

respect to D.C.M.’s claim. This Court cannot speculate as to whether Jonathan would

have been located or what his testimony would have been. 10 Without knowing this

information, it cannot be determined on this record whether Counsel was ineffective. 11


9
  The dissenting opinion correctly indicates that, if Jonathan had testified consistent with his
statement to the police, his testimony would not have unequivocally supported D.C.M. The
dissenting opinion further adds that, if Jonathan’s hearing testimony were inconsistent with
statements made to the police, those statements could be used to impeach Jonathan’s testimony.
But this Court cannot speculate regarding what Jonathan’s testimony would have been or what
would have occurred at the hearing had he testified.
10
   In the criminal context, this information is typically demonstrated by testimony at a
subsequent evidentiary hearing. See Johnson v. State, 406 S.W.3d 892, 908 (Mo. banc 2013)
(potential witness testified at the evidentiary hearing that, had she been contacted, “she would
have been willing and able” to testify and further explained what she would have said at trial).
11
   Missouri law has not defined the standard to be applied when determining whether a juvenile’s
counsel was effective. D.C.M. encourages adoption of the Strickland standard, arguing
delinquency proceedings, in which a juvenile’s liberty is at stake, are similar in nature to
criminal cases. See Strickland v. Washington, 466 U.S. 668 (1984). In response, the State
argues that the “meaningful hearing” standard, the standard used by this Court in termination of
parental rights cases, is more consistent with the United States Supreme Court’s “fundamental
fairness” standard required in juvenile proceedings. See McKeiver v. Pennsylvania, 403 U.S.
528, 543 (1971). Under the meaningful hearing standard, this Court would determine “whether
the attorney was effective in providing his client with a meaningful hearing based on the record.”
In re J.P.B., 509 S.W.3d 84, 97 (Mo. banc 2017). The Strickland standard would require D.C.M.
to prove (1) Counsel failed to demonstrate the level of skill and diligence of a reasonably
competent attorney under similar circumstances, and (2) D.C.M. was prejudiced by this failure.
Watson v. State, 520 S.W.3d 423, 435 (Mo. banc 2017). Both prongs “must be shown by a
preponderance of the evidence.” Tisius v. State, 519 S.W.3d 413, 420 (Mo. banc 2017).
Prejudice requires a showing of “a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Id. Further, to demonstrate
ineffective assistance of counsel for failure to call a witness, the Strickland standard requires a
showing that “1) [t]rial counsel knew or should have known of the existence of the witness; 2)
the witness could be located through reasonable investigation; 3) the witness would testify, and
4) the witness’s testimony would have produced a viable defense.” Worthington, 166 S.W.3d at
                                                11
       Neither the legislature nor this Court’s rules have established how to address

claims of ineffective assistance in a juvenile hearing when the record is insufficient to do

so on direct appeal. D.C.M. encourages this Court to remand for an evidentiary hearing

in the circuit court or to appoint a master on appeal pursuant to Rule 68.03.

       States such as Georgia and Illinois remand the case to the circuit court for an

evidentiary hearing and finding regarding whether counsel was ineffective. See D.C.,
705 S.E.2d at 314 (remanding the case for an evidentiary hearing and determination on

the ineffective assistance claims); Alonzo, 40 N.E.3d at 1234 (“Such a hearing will give

[the juvenile] a full opportunity to prove facts establishing ineffectiveness of counsel, the

State a full opportunity to present evidence to the contrary, and the establishment of a

factual record on the issue.”). An evidentiary hearing would allow a record to be

established regarding whether Jonathan could have been located to testify and what his

testimony would have been, as well as other evidence pertaining to D.C.M.’s counsel’s

effectiveness. An evidentiary hearing is preferable to a special master in this context

because the additional findings and conclusions will be made by the circuit court, which

is already familiar with the case. 12 Accordingly, the case is remanded for an evidentiary



577. Because the record is insufficient to address D.C.M.’s claims on appeal, the standard need
not be determined by the Court today.
12
   In addition to the appointment of a special master or remanding for an evidentiary hearing,
cases such as the present one could also be remanded for a limited evidentiary hearing, which
would involve instructing the circuit court to make findings and conclusions about the ineffective
assistance of counsel issue and to then file those findings with this Court to resolve the issue on
appeal while deferring to the circuit court on any factual findings. See State v. Wilder, 946
S.W.2d 760, 765 (Mo. App. 1997). Although both the appointment of a special master and
remanding for a limited evidentiary hearing would avoid the delay of a subsequent appeal, the
action taken by an appellate court may depend on the facts of a particular case. Here, D.C.M. is
                                                12
hearing to determine whether Counsel was ineffective. If the circuit court finds Counsel

ineffective, D.C.M. should be granted a new adjudication hearing. Alonzo, 40 N.E.3d at

1234. If D.C.M.’s claim is rejected, he can appeal, and the record on appeal will include

the new evidence. Id. 13

         III. The Circuit Court’s Denial of D.C.M.’s Request for a Continuance

       D.C.M. argues the circuit court abused its discretion by not allowing a continuance

for Counsel to subpoena Jonathan, Joshua, and Marcus, three students who were sitting at

the table with D.C.M. at the time he made the alleged threat. Counsel requested the

continuance at the close of all evidence and made no offer of proof regarding the

students’ testimony.

                                     Standard of Review

       Whether to grant a continuance is within the sound discretion of the circuit court.

State v. Edwards, 116 S.W.3d 511, 535 (Mo. banc 2003). An accused must demonstrate

he was prejudiced by the denial of the continuance. State v. Blocker, 133 S.W.3d 502,

504 (Mo. banc 2004). “If a continuance is not likely to result in the presence of the

witness at trial, the court will not be held to have abused its discretion in denying the

continuance.” Id.




no longer in the division of youth services’ custody and any delay would have little impact on his
case. Accordingly, remanding the case to the circuit court is preferable.
13
   Because this Court finds the record insufficient and remands for an evidentiary hearing and
determination regarding whether Counsel was ineffective, there is no need to reach D.C.M.’s
second claim that counsel was ineffective for eliciting and failing to object to certain testimony.
This claim can be raised by D.C.M. on remand to the circuit court.
                                                13
                                          Analysis

       Although there are no rules pertaining to requests for continuances in juvenile

proceedings, this Court’s rules in civil and criminal actions require that an application for

a continuance for the purpose of securing a witness demonstrate: the particular facts the

witness would allegedly prove, the applicant’s due diligence to obtain the witness or

testimony, and the name and location of the witness as well as grounds to believe the

attendance could be procured within a reasonable time. Rules 24.10; 65.04; see also

Williams v. Dir. of Revenue, 764 S.W.2d 176, 177 (Mo. App. 1989) (“An application for

a continuance based on the absence of a witness or his evidence, among other things,

must show due diligence upon the part of the applicant to obtain such witness or

testimony.”).

       In his request for a continuance, Counsel indicated he was not provided with the

names of Jonathan, Joshua, and Marcus. Counsel’s request was vague and failed to

specify, among other requirements, the facts the witnesses’ testimony would prove.

       The circuit court did not abuse its discretion in denying Counsels’ request for

continuance, as Counsel failed to make an adequate offer of proof as to the witnesses’

expected testimony. See State v. Selvy, 921 S.W.2d 114, 118 (Mo. App. 1996) (circuit

court in juvenile hearing did not abuse its discretion in denying continuance where the

record was silent as to what the witness’s testimony would have been). Further, granting

a continuance could cause undue delay, and under this Court’s rules, juvenile hearings

must be completed expeditiously. See Rule 127.08. The circuit court did not abuse its



                                             14
discretion in denying Counsel’s request for a continuance, and, further, D.C.M. has failed

to demonstrate he was prejudiced by this action.

                             IV. Sufficiency of the Evidence

       D.C.M. argues the evidence was insufficient to prove beyond a reasonable doubt

that he knowingly made a threat or that he recklessly disregarded the risk of causing the

evacuation, quarantine, or closure of his school.

                                   Standard of Review

       Juvenile proceedings are reviewed “in the same manner as other court-tried cases.”

C.G.M., II v. Juvenile Officer, 258 S.W.3d 879, 882 (Mo. App. 2008). This Court will

affirm a judgment in a juvenile proceeding unless it is not supported by evidence, is

against the weight of evidence, or erroneously declares or applies the law. In re A.S.W.,

226 S.W.3d 151, 153 (Mo. banc 2007). The credibility of the witnesses and the weight

their testimony should be given is a matter to be determined at the hearing by the circuit

court, “which is free to believe none, part, or all of their testimony.” C.L.B. v. Juvenile

Officer, 22 S.W.3d 233, 236 (Mo. App. 2000).

       For a sufficiency of the evidence challenge, “[t]he evidence, including all

reasonable inferences therefrom, is considered in the light most favorable to the

judgment, disregarding all contrary inferences.” State v. Pike, 162 S.W.3d 464, 473-74

(Mo. banc 2005). When a juvenile is alleged to have committed an act that would be a

criminal offense if committed by an adult, the standard of proof, like that in criminal

trials, is beyond a reasonable doubt. C.L.B., 22 S.W.3d at 239 (citing In re Winship, 397
U.S. 358, 362 (1970)).

                                             15
                                          Analysis

       D.C.M. was alleged to have committed an act that, if committed by an adult,

would have constituted the felony of making a terrorist threat in the second degree. A

person commits the offense of making a terrorist threat in the second degree if the person

“recklessly disregards the risk of causing the evacuation, quarantine or closure of any

portion of a building, inhabitable structure, place of assembly or facility of transportation

and knowingly … [c]ommunicates an express or implied threat to cause an incident or

condition involving danger to life.” Section 574.120.1(1). A person acts recklessly

“when he or she consciously disregards a substantial and unjustifiable risk that

circumstances exist or that a result will follow, and such disregard constitutes a gross

deviation from the standard of care which a reasonable person would exercise in the

situation.” Section 562.016.4. A person acts knowingly when “he or she is aware of the

nature of his or her conduct.” Section 562.016.3(1). Accordingly, the juvenile officer

had to establish that, when making the threatening statement, D.C.M.: (1) was aware he

was communicating an express or implied threat to cause an incident endangering human

life and (2) consciously disregarded a substantial and unjustifiable risk of causing the

evacuation or closure of the school.

       Tamara and Zachary testified D.C.M. stated he either felt “like blowing the school

up” or “wanted to see how it feels like to blow up the school and wanted – shooting up

the school.” Zachary further testified, “He said that he might do it tomorrow, the day –

same day at – He said he’s going to do it tomorrow.” Such a definite, declaratory

statement indicates awareness of the intent to cause danger to human life. C.G.M, 258
16
S.W.3d at 883. 14 Both Tamara and Zachary testified D.C.M.’s statements scared them,

and Tamara immediately reported the threat to the principal. “[T]he desired reaction of

the listener may constitute some evidence of the intent of the person making the

statement.” Id. When viewed in the light most favorable to the judgment, there was

sufficient evidence for the circuit court to conclude D.C.M. was aware he was making a

threat to cause an incident endangering human life.

       After Tamara reported the threat, the principal called the police. The staff isolated

D.C.M. in a classroom until law enforcement officers arrived about an hour later to take

D.C.M. to the juvenile office. School attendance declined substantially the next day.

The principal testified that, had she not been able to isolate D.C.M. and had the alleged

statement been that D.C.M. planned to shoot up the school that day, she would have

evacuated or locked down the building immediately. Actual evacuation or lockdown is

not required to show a terrorist threat was made, but a principal’s testimony regarding the

possibility of an evacuation “is pertinent to the determination of whether a substantial and

unjustifiable risk of evacuation existed.” Id. The principal’s testimony indicated a



14
   Under a different factual scenario, the court in C.G.M. held there was insufficient evidence to
find the juvenile made a terrorist threat. 258 S.W.3d at 884. In C.G.M., the juvenile told another
student that “he may get dynamite from his dad for his birthday” and asked if the student
“wanted to help him blow up the school.” Id. at 880 (emphasis added). Four or five months
passed before the other student reported the juvenile had made the statement. Id. Testimony
from the student indicated that he did not believe the juvenile would receive dynamite for his
birthday and that he was not in fear the juvenile would blow up the school. Id. The court
determined the statement was not declaratory and did not indicate intent to commit the act. Id. at
884. Unlike the statement in C.G.M., D.C.M.’s statement indicated intent and a sense of
immediacy, as he specifically stated he would “do it tomorrow.” Further, unlike C.G.M., the
students who heard D.C.M.’s statement were scared, and the threat was immediately reported to
school authorities.
                                               17
substantial risk of an evacuation or lockdown as a result of D.C.M.’s statement. There

was sufficient evidence for the circuit court to conclude that D.C.M. consciously

disregarded a risk of causing the evacuation of the school.

       When viewed in the light most favorable to the judgment, the evidence showed

D.C.M. made a clear, declaratory statement indicating his intent to “shoot up” or “blow

up” the school. There was sufficient evidence for the circuit court to find beyond a

reasonable doubt that D.C.M. committed an act, which, if committed by an adult, would

have constituted the felony of making a terrorist threat in the second degree.

                                        Conclusion

       The circuit court did not abuse its discretion in denying Counsel’s request for a

continuance, and, further, there was sufficient evidence for the circuit court to find

beyond a reasonable doubt that D.C.M. committed an act that, if committed by an adult,

would have constituted the felony of making a terrorist threat in the second degree. The

record is insufficient, however, to determine whether Counsel was ineffective. As a

result, these claims cannot be addressed on direct appeal. The case is remanded to the

circuit court for an evidentiary hearing to determine whether counsel was ineffective. In

all other aspects, the judgment is affirmed.

                                                    ______________________________
                                                    Mary R. Russell, Judge


Draper, C.J., Breckenridge, and Stith, JJ.,
concur; Powell, J., dissents in separate opinion
filed; Wilson, J., concurs in opinion of
Powell, J.; Fischer, J., authored separate opinion.


                                               18
             SUPREME COURT OF MISSOURI
                                        en banc
IN THE INTEREST OF:                         )
D.C.M., A MINOR,                            )
                                            )
                     Appellant,             )
                                            )
v.                                          )            No. SC97595
                                            )
PEMISCOT COUNTY                             )
JUVENILE OFFICE,                            )
                                            )
                     Respondent.            )


                                  DISSENTING OPINION

       This Court need not, and should not, remand this case to the circuit court because

the record is clear D.C.M. did not receive ineffective assistance of counsel. For this reason,

I respectfully dissent and would affirm the circuit court’s judgment. 1

                          Factual and Procedural Background

       D.C.M. was adjudicated as a juvenile for making a terroristic threat after several

students overheard him threaten to blow up his high school and commit other acts of



1
  I concur with the principal opinion in sections I, III, and IV. I also concur with the
principal opinion’s conclusion in section II that this Court need not determine, in this case,
the standard of review for ineffective assistance claims in juvenile delinquency matters and
that the review of such claims should be on direct appeal.
violence at the school. During the adjudication proceedings, seven witnesses, including

four students, testified against D.C.M. Each of the students testified they heard D.C.M.

threatening to blow up the school or overheard him make alarming threats of violence.

Many of the students testified D.C.M. frequently made derogatory racial statements, and

the evidence suggested the racial makeup of the school was the reason D.C.M. sought to

commit violence at the school. D.C.M. testified and denied making any threatening

statements or inappropriate racial comments. Another student, Jonathan, was not called to

testify although he was alleged to be present when D.C.M. made the threat to blow up the

school. According to a police report, Jonathan stated he did not specifically remember

D.C.M. making a threatening statement but “he didn't doubt it” based on his previous

interactions with D.C.M. Jonathan also stated D.C.M. made racially derogatory comments

toward other students.

       After hearing all the evidence, the circuit court found credible the seven witnesses

who testified against D.C.M. but D.C.M.’s testimony completely lacking in credibility.

Despite these credibility determinations, D.C.M. alleges on appeal that his adjudication

delinquency was the result of ineffective assistance of counsel. D.C.M. alleges his counsel

was ineffective for two reason. First, he claims his counsel failed to investigate and call

Jonathan to testify. Second, D.C.M. alleges his counsel elicited and then failed to object

to certain irrelevant testimony. This opinion will address each of these allegations in order

after discussing the standard for determining ineffective assistance of counsel in a juvenile

delinquency proceeding.



                                             2
                  This Court need not decide the applicable standard

       As the principal opinion correctly notes, Missouri law has not defined the standard

to be applied when determining whether counsel was ineffective in a delinquency

proceeding.   D.C.M. advocates adopting the Strickland standard.         See Strickland v.

Washington, 466 U.S. 668, 687–88 (1984). The State urges the use of the “meaningful

hearing” standard, which, as the principal opinion points out, is consistent with the United

States Supreme Court’s “fundamental fairness” standard required in juvenile proceedings.

See McKeiver v. Pennsylvania, 403 U.S. 528, 543 (1971). Under the meaningful hearing

standard, this Court would determine “whether the attorney was effective in providing his

client with a meaningful hearing based on the record.” J.P.B. v. Greene Cty. Juvenile

Office, 509 S.W.3d 84, 97 (Mo. banc 2017) (internal quotation omitted). The Strickland

standard would require D.C.M. to prove (1) his counsel failed to demonstrate the level of

skill and diligence of a reasonably competent attorney under similar circumstances, and

(2) he was prejudiced by this failure. Watson v. State, 520 S.W.3d 423, 435 (Mo. banc

2017). Prejudice requires a showing of “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. at 437

(internal quotation omitted). Under either standard, D.C.M. is not entitled to relief.

Therefore, I concur with the principal opinion that this Court need not determine the

standard to be applied in this case.

   D.C.M. fails to establish ineffective assistance of counsel under either standard

       D.C.M. asserts his counsel was ineffective for not subpoenaing Jonathan to testify

at his adjudication hearing when counsel had access to a police report identifying Jonathan

                                             3
as a witness. Because D.C.M. cannot establish Jonathan’s testimony would have changed

the outcome of his adjudication, however, he is not entitled to relief. Concerning as it may

be that D.C.M.’s counsel was apparently unaware that Jonathan was present when D.C.M.

allegedly made the threat to blow up the school, 2 his testimony would not have sufficiently

assisted D.C.M.’s defense. As both the principal and separate opinions point out, “If a

potential witness’s testimony would not unqualifiedly support a defendant, the failure to

call such a witness does not constitute ineffective assistance.” Worthington v. State, 166
S.W.3d 566, 577 (Mo. banc 2005) (internal quotation omitted). Here, the record before the

Court suggests Jonathan’s testimony would not unqualifiedly support D.C.M.’s defense

that he did not make the threatening statements. Although Jonathan did tell police he did

not recall D.C.M. making any threats, the police report states Jonathan also said he “didn’t

doubt” D.C.M. made threatening statements. In addition, Jonathan stated he heard D.C.M.

make racially derogatory statements in direct contradiction to D.C.M.’s testimony.

Jonathan’s testimony, therefore, would not “unqualifiedly support” D.C.M. Id. Of course,

if called to testify, Jonathan could have changed his testimony from what is recited in the

police report in a manner that would unqualifiedly support D.C.M. But then the statements

he made to the police could be used to impeach Jonathan, severely diminishing his

credibility and the veracity of this testimony. Accordingly, D.C.M. has not proven

Jonathan’s testimony “would have produced a viable defense.” McIntosh v. State, 413



2
  It is vital to point out that D.C.M.’s counsel had only 12 days to prepare for the
adjudication hearing due to the Rule 127.08 requirement that adjudication hearings be held
“at the earliest possible date.”
                                             4
S.W.3d 320, 328 (Mo. banc 2013) (internal quotation omitted); see also Barton v. State,

432 S.W.3d 741, 757–58 (Mo. banc 2014) (failure to call a witness was not ineffective

assistance of counsel under the Strickland standard); In re W.S.M., 845 S.W.2d 147, 153–

54 (Mo. App. 1993) (failure to call witnesses was not ineffective assistance of counsel

under the “meaningful hearing” standard).

       Secondly, D.C.M. argues his counsel was ineffective because he failed to object to

and, in some cases, elicited testimony of irrelevant matters such as D.C.M.’s commission

of prior bad acts. He further argues his counsel was ineffective because, when D.C.M. was

cross-examined, he was improperly asked to comment about the credibility of other

witnesses and his counsel did not object. This Court allows a wider amount of latitude in

the admission of evidence in a court-tried case because there is less of a risk the court will

be misled or confused. See State v. Sladek, 835 S.W.2d 308, 313 (Mo. banc 1992); see

also I.R.S. v. Greene Cty. Juvenile Office, 361 S.W.3d 444, 449 (Mo. App. 2012) (“[I]t is

nearly impossible in a court-tried case to predicate reversal on the erroneous admission of

evidence. Deference is given to the judge’s ability to consider that evidence which is

relevant and admissible.” (alteration in original) (internal citations omitted)); State v.

Elliott, 271 S.W.3d 604, 607 (Mo. App. 2007) (presumption exists that the judge in a court-

tried case “was not confused or misled by any allegedly irrelevant or inadmissible evidence

unless the record clearly demonstrates the court considered and relied upon the

inadmissible evidence”). This Court recognizes the circuit court is “perfectly capable of

receiving some evidence for one purpose and not another” and presumes the circuit court

“was not prejudiced by any inadmissible evidence and was not influenced by such evidence

                                              5
in reaching [its] decision.” I.R.S., 361 S.W.3d at 449 (internal quotation omitted). The

record indicates the circuit court was cognizant of this concept, as the court allowed the

admission of an exhibit during the adjudication hearing, stating “we’ll look at this if we

reach the dispositional stage.”

       D.C.M. has failed to show his counsel was ineffective under either the “meaningful

hearing” standard or the Strickland standard. Although D.C.M. may have desired Jonathan

to be available to testify at the adjudication hearing, or may believe his counsel should have

made certain objections during his hearing, those complaints do not amount to deprivation

of a meaningful hearing. J.P.B., 509 S.W.3d at 97. Similarly, D.C.M. has not established

he was prejudiced by any alleged ineffectiveness of his counsel. Watson, 520 S.W.3d at

435.

       Because I believe the record is sufficient to find D.C.M. received a meaningful

hearing and suffered no prejudice from the representation he received, I dissent from part

II of the principal opinion. For these reasons, I would affirm and would not remand this

case to the circuit court for further proceedings.




                                                         W. Brent Powell, Judge




                                              6
               SUPREME COURT OF MISSOURI
                                           en banc
IN THE INTEREST OF:                               )
D.C.M., A MINOR,                                  )
                                                  )
                 Appellant,                       )
                                                  )
v.                                                )                      No. SC97595
                                                  )
PEMISCOT COUNTY                                   )
JUVENILE OFFICE,                                  )
                                                  )
                 Respondent.                      )


                                     SEPARATE OPINION

         D.C.M. turned 18 and was released from the division of youth services’ supervision

a month before this case was argued and submitted. The principal opinion holds this case

is not moot because of the potential introduction of D.C.M.'s juvenile delinquency

adjudication in a hypothetical, future criminal proceeding, due to the application of

§ 211.321.2(2).1 In my view, because D.C.M. has been released and is no longer under the

division of youth services’ supervision, this case is moot and does not meet either of the

mootness exceptions recently outlined by this Court in State ex rel. Peters-Baker v. Round,




1
    All statutory references are to RSMo 2016, unless otherwise noted.
561 S.W.3d 380, 384-85 (Mo. banc 2018), and State ex rel. Gardner v. Boyer, 561 S.W.3d
389, 394 (Mo. banc 2018).

                          Factual and Procedural Background

       D.C.M., a 16-year-old, high school student with autism, newly enrolled in his then-

high school, was alleged to have made a terroristic threat in the second degree in violation

of § 574.120. He was new to the high school because he had been suspended at his old

high school for the remaining days of the previous school year for threatening a teacher

and student.

       On the fifth day of school at his new high school, D.C.M. got on the school bus and

started discussing a recent school shooting in Florida before he said, "I wonder how it feels

to shoot somebody." At lunch that day, D.C.M. said, "I feel like blowing the school up"

and also discussed shooting up the school. He told a student sitting at his table it was

because there were too many black people at the school. Students at the table next to

D.C.M.'s overheard his threat and reported them to the high school principal. The principal

called the police and made sure staff kept D.C.M. in a classroom until police officers

arrived. The officers then removed him from the school and took him to the juvenile office.

       In his interview with police officers, D.C.M. denied making any threatening

statements in the cafeteria. Police officers also interviewed Jonathan, a student sitting at

D.C.M.'s table that day, who said he did not specifically remember D.C.M. making the

threatening statement but "he didn't doubt it" based on his interactions with D.C.M.




                                             2
       The juvenile office filed a delinquency petition and a hearing was held in circuit

court 2 12 days later. The juvenile office called seven witnesses: four students, a police

officer, and two school principals. Two of the students testified they heard D.C.M. make

the threatening statements in the cafeteria from the table next to D.C.M.'s and they did not

think it was said in a joking manner. D.C.M. testified that every witness for the juvenile

office was lying. Counsel moved for a continuance to subpoena Jonathan and two other

students also sitting at D.C.M.'s table, saying he was unaware of these witnesses prior to

the proceeding. The circuit court overruled the motion.

       The circuit court expressly found the seven witnesses for the juvenile office to be

more credible than D.C.M. and, accordingly, found beyond a reasonable doubt that D.C.M.

made the threatening statement in the cafeteria. The circuit court ordered D.C.M. be

committed to the division of youth services’ custody for an indefinite period. Before his

case was argued and submitted to this Court, D.C.M. turned 18 and was released from

supervision.

                                           Analysis

       The principal opinion holds this case is not moot because "D.C.M. should be given

the opportunity to remove the discredit and stigma associated with his record of

adjudication." Slip op. at 6. "A case is moot when the question presented for decision

seeks a judgment upon some matter which, if the judgment was rendered, would not have

any practical effect upon any then existing controversy." State ex rel. Hawley v. Heagney,


2
 Due to D.C.M.'s age at the time of the offense, the circuit court found D.C.M. came "within the
provisions of the Juvenile Code" and exercised jurisdiction pursuant to § 211.031.1(3).
                                               3
523 S.W.3d 447, 450 (Mo. banc 2017). The principal opinion correctly reaffirms there are

only "two narrow exceptions to the mootness doctrine: (1) when a case becomes moot after

submission and argument; and (2) when the issue raised is one of general public interest

and importance, recurring in nature, and will otherwise evade appellate review." Peters-

Baker, 561 S.W.3d at 384-85 (internal citations omitted). 3

       In my view, D.C.M.'s release from juvenile supervision mooted his case, and neither

of the mootness exceptions applies. His release occurred one month before submission

and argument; therefore, the first exception does not apply. The second exception does not

apply either. D.C.M. has an individual interest in not having a future public record of his

juvenile delinquency proceedings, but such interest is not of any general public interest and

importance.

       I concur with the principal opinion that if "D.C.M. is tried in the future for a criminal

offense, evidence of this prior juvenile adjudication could be introduced." Slip op. at 7

(emphasis added). 4 However, these hypothetical future collateral consequences are too



3
  The principal opinion correctly rejects the notion of prior court of appeals opinions that created
an additional exception to the mootness doctrine based on potential collateral consequences of a
juvenile adjudication. Slip Op. at 5-6 (fn 7).
4
  In holding the case is not moot, the principal opinion's focused concern is the potential collateral
consequences stemming from D.C.M. having a public record of the juvenile delinquency judgment
against him.
   The circuit court expressly found all evidence that D.C.M. made the threatening comments more
credible than D.C.M.'s insistence that every other witness was lying. Additionally, one of the three
potential uncalled witnesses already told police he "didn't doubt" that D.C.M. made the threatening
statement due to his knowledge of D.C.M.'s character. As the principal opinion highlights, "[i]f a
potential witness's testimony would not unqualifiedly support a defendant, the failure to call such
a witness does not constitute ineffective assistance." Worthington v. State, 166 S.W.3d 566, 577
(Mo. banc 2005) (emphasis added). In light of the overwhelming evidence against D.C.M., it is
unlikely there will be a determination on remand that he received ineffective assistance of counsel.
                                                  4
speculative to support the requirement that there is "still a substantial element of

controversy existing" to avoid the determination this case is moot.

       In my view, when D.C.M. turned 18 and was released from the division of youth

services’ supervision, this case became moot.             Additionally, the principal opinion's

conclusion opens D.C.M. to the possibility of much graver consequences than a public

record of juvenile delinquency. Therefore, the case should be dismissed as moot.




                                                      _____________________________
                                                      Zel M. Fischer, Judge




   Assuming, arguendo, D.C.M. is determined to have received ineffective assistance of counsel
on remand and the judgment is set aside by the circuit court, there is nothing prohibiting the circuit
court from certifying D.C.M.—an 18-year old adult—as an adult under § 211.071.1, which reads
in relevant part:
         If a petition alleges that a child between the ages of twelve and seventeen has
         committed an offense which would be considered a felony if committed by an adult,
         the court may, upon its own motion or upon motion by the juvenile officer, the child
         or the child's custodian, order a hearing and may, in its discretion, dismiss the
         petition and such child may be transferred to the court of general jurisdiction and
         prosecuted under the general law[.]
   If D.C.M. is certified as an adult, there is a significant possibility he could receive a felony
conviction. The remote possibility that D.C.M.'s juvenile delinquency judgment could be set aside
based on ineffective assistance of counsel is not worth the risk that D.C.M. could be certified and
tried as an adult. That D.C.M. was not originally certified as an adult and merely received a record
of juvenile delinquency would most often be considered a win. In my view, this Court should not
take into consideration hypothetical collateral consequences to conclude this case is not moot and
turn that win into a loss.
                                                  5